Title: To George Washington from Colonel Thaddeus Kosciuszko, 30 July 1780
From: Kosciuszko, Tadeusz (Thaddeus) Andrzej Bonawentura
To: Washington, George


					
						Sir
						West Point [N.Y.] 30. July [1780]
					
					To this day I have not received your Excellencys order respecting my destination, having nothing to do at present as all the artifficers are directed to receive Leut. Colo: Gouvions orders, I beg your Excellency to give me permision to leave the Engeneer Department and direct me a Command in the Light Infantry in the Army under your immediate Command or the Army at the Southward agreable to my ranck I now hold. Your Excellency may be certain that I am acquiented with the Tactic & discipline and my Conduct joind with a small share of ambition to distinguish my self, I hope will prove not the Contrary. I am with perfect respect your Excellency very Humble Servant
					
						Thad: Kosciuszko Col.
					
				